Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of June
[__], 2011 by and between CSR plc, a corporation organized under the laws of the
United Kingdom (“Parent”), and the undersigned Stockholder (the “Stockholder”)
of Zoran Corporation, a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Parent, Zeiss Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company have entered into an
Amended and Restated Agreement and Plan of Merger of even date herewith (as it
may be amended from time to time, the “Amended Merger Agreement”), which
provides for, among other things, the merger of Merger Sub with and into the
Company (the “Merger”) with the Company continuing as the surviving corporation
of the Merger and pursuant to which all outstanding shares of capital stock of
the Company will be converted into the right to receive the consideration set
forth in the Amended Merger Agreement (the “Merger Consideration”).

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of that
number of shares of the outstanding capital stock of the Company, and the holder
of options to purchase such number of shares of capital stock of the Company, in
each case, as set forth on the signature page of this Agreement.

WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Amended Merger Agreement, the Stockholder (in the
Stockholder’s capacity as such) has agreed to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Amended Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Amended Merger Agreement shall have been validly terminated pursuant to
Article VII thereof, (ii) such date and time as the Merger shall become
effective in accordance with the terms and provisions of the Amended Merger
Agreement, (iii) such date and time as the Amended Merger Agreement shall have
been validly amended to provide for a decrease in the Merger Consideration and
(iv) such date and time as (x) the Company Board Recommendation or the Parent
Board Recommendation shall have been withdrawn, modified, qualified or amended,
in each case in accordance with the provisions of Section 5.4 of the Amended
Merger Agreement, or (y) Parent or the Company, as the case may be, shall have
recommended a Takeover Proposal with respect to such party, in each case in
accordance with the provisions of Section 5.4 of the Amended Merger Agreement.

 

1



--------------------------------------------------------------------------------

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(c) “Shares” shall mean (i) all equity securities of the Company (including all
shares of Company Common Stock, Company Preferred Stock and all Company Stock
Options and other rights to acquire shares of Company Common Stock) owned by the
Stockholder as of the date hereof, and (ii) all additional equity securities of
the Company (including all additional shares of Company Common Stock, Company
Preferred Stock and all additional Company Stock Options, warrants and other
rights to acquire shares of Company Common Stock) of which the Stockholder
acquires ownership during the period from the date of this Agreement through the
Expiration Date (including by way of stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares and the like).

(d) “Transfer” A Person shall be deemed to have effected a “Transfer” of a Share
if such Person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer, tender of or disposition of such Share or any
interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. The Stockholder shall not Transfer (or cause or
permit the Transfer of ) any of the Shares, or enter into any agreement relating
thereto, except (i) by selling already-owned Shares either to pay the exercise
price upon the exercise of a Company Stock Option or to satisfy the
Stockholder’s tax withholding obligation upon the exercise of a Company Stock
Option, in each case as permitted by any Company Option Plan, (ii) transferring
Shares to Affiliates, immediate family members, a trust established for the
benefit of the Stockholder and/or for the benefit of one or more members of the
Stockholder’s immediate family or charitable organizations or upon the death of
the Stockholder, provided that, as a condition to such Transfer, the recipient
agrees to be bound by this Agreement and delivers a Proxy (as defined below) in
the form attached hereto as Exhibit A, or (iii) with Parent’s prior written
consent. Any Transfer, or purported Transfer, of Shares in breach or violation
of this Agreement shall be void and of no force or effect.

(b) Transfer of Voting Rights. The Stockholder shall not deposit (or cause or
permit the deposit of) any Shares in a voting trust or grant any proxy or enter
into any voting agreement or similar agreement in contravention of the
obligations of the Stockholder under this Agreement with respect to any of the
Shares.

3. Agreement to Vote Shares.

(a) At every meeting of the stockholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of Company, the Stockholder (in the Stockholder’s
capacity as such), to the extent not voted by the Person(s) appointed under the
Proxy, shall, or shall cause the holder of record



--------------------------------------------------------------------------------

on any applicable record date to, vote all Shares that are then-owned by such
Stockholder and entitled to vote or act by written consent:

(i) in favor of the adoption of the Amended Merger Agreement, and in favor of
each of the other actions contemplated by the Amended Merger Agreement and any
action required in furtherance thereof;

(ii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Amended Merger Agreement or the Merger
or any other transactions contemplated by the Amended Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Amended Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of or involving the Company or any of its
Subsidiaries, (B) any sale, lease or transfer of all or substantially all of the
assets of the Company or any of its Subsidiaries, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
of its Subsidiaries, (D) any material change in the capitalization of the
Company or any of its Subsidiaries, or the corporate structure of the Company or
any of its Subsidiaries, (E) any Takeover Proposal with respect to the Company,
or (F) any other action that is intended, or would reasonably be expected to,
materially impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any other transactions contemplated by the Amended Merger
Agreement.

The Stockholder shall retain at all times the right to vote its Shares in its
sole discretion and without any other limitation on those matters other than
those set forth in clauses (i), (ii) and (iii) that are at any time or from time
to time presented for consideration to the Company’s stockholders generally.

(b) In the event that a meeting of the stockholders of the Company is held, the
Stockholder shall, or shall cause the holder of record of the Shares on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.

(c) The Stockholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

4. Agreement Not to Exercise Appraisal Rights. The Stockholder shall not
exercise, and hereby irrevocably and unconditionally waives, any statutory
rights (including under Section 262 of the DGCL) to demand appraisal of any
Shares that may arise in connection with the Merger. Notwithstanding the
foregoing, nothing in this Section 4 shall constitute, or be deemed to
constitute, a waiver or release by the Stockholder of any claim or cause of
action against Parent or Merger Sub to the extent arising out of a breach of
this Agreement or the Amended Merger Agreement by Parent.



--------------------------------------------------------------------------------

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict a Stockholder
who is a director or officer of the Company from acting in such capacity or
fulfilling the obligations of such office, including by voting, in his capacity
as a director of the Company, in the Stockholder’s sole discretion on any matter
(it being understood that this Agreement shall apply to the Stockholder solely
in the Stockholder’s capacity as a Stockholder of the Company), including with
respect to Section 5.4 of the Amended Merger Agreement. In this regard, the
Stockholder shall not be deemed to make any agreement or understanding in this
Agreement in the Stockholder’s capacity as a director or officer of the Company,
including with respect to Section 5.4 of the Amended Merger Agreement.

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Shares.

7. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as follows:

(a) Power; Binding Agreement. The Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform the Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent and
Merger Sub, constitutes a valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except that
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting or relating to
creditors’ rights generally and is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law).

(b) No Conflicts. None of the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby will
(i) result in a violation or breach of any agreement to which the Stockholder is
a party or by which the Stockholder may be bound, including any voting agreement
or voting trust, except for violations, breaches or defaults that would not in
any material respect impair or adversely effect the ability of the Stockholder
to perform its obligations under this Agreement, or (ii) violate any order,
writ, injunction, decree, judgment, statute, rule, or regulation applicable to
the Stockholder.

(c) Ownership of Shares. The Stockholder (i) is the sole beneficial owner of the
shares of Company Common Stock set forth on the signature page of this
Agreement, all of which are free and clear of any liens, adverse claims,
charges, security interests, pledges or options, proxies, voting trusts or
agreements, understandings or agreements, or any other rights or encumbrances
whatsoever (“Encumbrances”), (ii) is the sole holder of the Company Stock
Options that are exercisable for the number of shares of Company Common Stock
set forth on the signature page of this Agreement, all of which Company Stock
Options and shares of Company Common Stock issuable upon the exercise of such
Company Stock Options are, or in



--------------------------------------------------------------------------------

the case of Company Common Stock received upon exercise of an option after the
date hereof will be, free and clear of any Encumbrances, and (iii) except as set
forth on the signature page to this Agreement, does not own, beneficially or
otherwise, any securities of the Company other than the shares of Company Common
Stock or Company Stock Options, and shares of Company Common Stock issuable upon
the exercise of such Company Stock Options, set forth on the signature page of
this Agreement.

(d) Voting Power. The Stockholder has or will have sole voting power with
respect to all of the Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities laws and
the terms of this Agreement.

(e) No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder in his or her capacity as
such.

(f) Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Amended Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement.

8. Certain Restrictions. The Stockholder shall not, directly or indirectly, take
any voluntary action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect in any material respect.

9. Disclosure. The Stockholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent reasonably determines to be necessary or
desirable in connection with the Merger and any transactions related to the
Merger, the Stockholder’s identity and ownership of Shares and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement.

10. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares. Except as provided in this Agreement, all rights,
ownership and economic benefits relating to the Shares shall remain vested in
and belong to the Stockholder.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
upon request of Parent, the Stockholder shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill such Stockholder’s obligations under this
Agreement.

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, in
furtherance of this Agreement, the Stockholder hereby authorizes the Company or
its counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares of the Stockholder (and that this
Agreement places limits on the voting and transfer of such Shares).



--------------------------------------------------------------------------------

13. Termination. This Agreement and the Proxy, and all rights and obligations of
the parties hereunder and thereunder, shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 13 or elsewhere in this Agreement shall
relieve either party hereto from liability, or otherwise limit the liability of
either party hereto, for any intentional breach of this Agreement prior to such
termination. This Section 13 and Sections 1, 5, and 14 (as applicable) shall
survive any termination of this Agreement.

14. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any Governmental Entity of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the original intent of the parties hereto with respect to such provision.

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties (whether by operation of law or otherwise)
without prior written consent of the other.

(c) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent shall be irreparably harmed and that there shall be no adequate remedy at
law for a violation of any of the covenants or agreements of the Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.

(e) Notices. Any notice, request, instruction or other communication under this
Agreement shall be in writing and delivered by hand or international courier
service, by facsimile (with written confirmation of transmission) or by
electronic mail, with a copy thereof delivered or sent as provided below:



--------------------------------------------------------------------------------

If to Parent:

CSR plc

Churchill House

Cambridge Business Park

Cowley Road

Cambridge CB4 0WZ

United Kingdom

Facsimile:   +44 (0) 1223 692005 Attention:   Will Gardiner, Chief Financial
Officer; and   Adam Dolinko, Senior Vice President and General Counsel E-mail:  
will.gardiner@csr.com; and   Adam.Dolinko@csr.com

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: David J. Segre

Telephone No.: (650) 493-9300

Telecopy No.: (650) 493-6811

If to the Stockholder:

c/o Zoran Corporation

1390 Kifer Road

Sunnyvale, California 94086

United States of America

Facsimile:   +1 408 523 6501 Attention:   General Counsel Email:  
chris.denten@zoran.com



--------------------------------------------------------------------------------

with a copy to:

Jones Day

1755 Embarcadero Road

Palo Alto, California 94303

Facsimile: +1 650 739 3900

Attention:   Daniel R. Mitz   Christopher J. Hewitt   Timothy Curry E-mail:  
drmitz@jonesday.com   cjhewitt@jonesday.com   tcurry@jonesday.com

(f) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(g) No Third Party Beneficiaries. This Agreement is not intended to confer and
does not confer upon any person other than the parties hereto any rights or
remedies hereunder.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(i) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery shall be unavailable, the Federal courts of the
United States of America of the District of Delaware), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery shall be unavailable, the Federal courts of the United States of
America of the District of Delaware), (ii) agrees that any claim in respect of
any such action or proceeding may be heard and determined in Delaware Court of
Chancery (and if jurisdiction in the Delaware Court of Chancery shall be
unavailable, the Federal courts of the United States of America of the District
of Delaware), and any appellate court from any thereof, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
the Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery shall be unavailable, the Federal courts of the United States of
America of the District of Delaware), and (iv) waives, to the fullest extent it
may legally and effectively do so, the defense of an inconvenient forum to



--------------------------------------------------------------------------------

the maintenance of such action or proceeding in Delaware Court of Chancery (and
if jurisdiction in the Delaware Court of Chancery shall be unavailable, the
Federal courts of the United States of America sitting in the State of
Delaware). Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 14(e). Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

(j) Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

(k) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties hereto in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof,
including that certain Voting Agreement between Stockholder and Parent dated as
of February 20, 2011.

(l) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect or be deemed to affect the meaning or
interpretation of this Agreement.

(m) Expenses. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs and expenses.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement. This Agreement shall become effective when each party to
this Agreement has received counterparts signed by the other party.

(o) No Obligation to Exercise Options or Warrants. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall obligate the
Stockholder to exercise any Company Stock Option, warrant or other right to
acquire any shares of Company Common Stock.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

CSR PLC     STOCKHOLDER By:         By:     Name:         Name:     Title:      
          Shares beneficially owned as of the date hereof:       _____ shares of
Company Common Stock       _____ shares of Company Common Stock issuable upon
exercise of outstanding options

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned Stockholder (the “Stockholder”) of Zoran Corporation, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints CSR plc, a corporation organized under the laws of the United
Kingdom (“Parent”), acting through any of its Chief Executive Officer, Chief
Financial Officer or General Counsel, as the sole and exclusive attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Company that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or equity securities of the Company
issued or issuable in respect thereof on or after the date hereof (collectively,
the “Shares”) in accordance with the terms of this Irrevocable Proxy until the
Expiration Date (as defined below); provided, however, that such proxy and
voting and related rights are expressly limited to the matters discussed in
clauses (i) through (iii) in the fourth paragraph of this Irrevocable Proxy.
Upon the undersigned’s execution of this Irrevocable Proxy, any and all prior
proxies given by the undersigned with respect to any Shares are hereby revoked
and the undersigned agrees not to grant any subsequent proxies with respect to
the Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and between Parent and the undersigned
Stockholder (the “Voting Agreement”), and is granted as a condition and
inducement to the willingness of Parent, Zeiss Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”) to enter into
that certain Amended and Restated Agreement and Plan of Merger of even date
herewith (as it may be amended from time to time, the “Amended Merger
Agreement”), among Parent, Merger Sub and the Company. The Amended Merger
Agreement provides for, among other things, the merger of Merger Sub with and
into the Company (the “Merger”) with the Company continuing as the surviving
corporation of the Merger and pursuant to which all outstanding shares of
capital stock of the Company will be converted into the right to receive the
consideration set forth in the Amended Merger Agreement (the “Merger
Consideration”).

As used herein, the term “Expiration Date” shall mean the earliest to occur of
(i) such date and time as the Amended Merger Agreement shall have been validly
terminated pursuant to Article VII thereof, (ii) such date and time as the
Merger shall become effective in accordance with the terms and provisions of the
Amended Merger Agreement, (iii) such date and time as the Amended Merger
Agreement shall have been validly amended to provide for a decrease in the
Merger Consideration and (iv) such date and time as (x) the Company Board
Recommendation or the Parent Board Recommendation shall have been withdrawn,
modified, qualified or amended, in each case in accordance with the provisions
of Section 5.4 of the Amended Merger Agreement, or (y) Parent or the Company, as
the case may be, shall have recommended a Takeover Proposal with respect to such
party, in each case in accordance with the provisions of Section 5.4 of the
Amended Merger Agreement.



--------------------------------------------------------------------------------

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting:

(i) in favor of the adoption of the Amended Merger Agreement, and in favor of
each of the other actions contemplated by the Amended Merger Agreement and any
action required in furtherance thereof;

(ii) against approval of any proposal made in opposition to, in competition
with, or would result in a breach of, the Amended Merger Agreement or the Merger
or any other transactions contemplated by the Amended Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Amended Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of or involving the Company or any of its
Subsidiaries, (B) any sale, lease or transfer of all or substantially all of the
assets of the Company or any of its Subsidiaries, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
of its Subsidiaries, (D) any material change in the capitalization of the
Company or any of its Subsidiaries, or the corporate structure of the Company or
any of its Subsidiaries, (E) any Takeover Proposal with respect to the Company
or (F) any other action that is intended, or would reasonably be expected to,
materially impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any other transactions contemplated by the Amended Merger
Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned Stockholder may vote the Shares in its sole
discretion on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and permitted assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated: June __, 2011     STOCKHOLDER       By:           Name:    

***** IRREVOCABLE PROXY ****